UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2010 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-50983 SkyShop Logistics, Inc. (Exact name of registrant as specified in its charter) NEVADA 27-0005846 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 7th Street Miami, Florida 33126 (Address of principal executive offices) (Zip Code) (305)599-1812 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. : Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practical date. As of November 8, 2010 there were 94,763,179 shares of the issuer’s Common Stock, $0.001 par value, outstanding. TABLE OF CONTENTS PARTIFINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of September30, 2010 (Unaudited) and December31, 2009 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Deficit and Comprehensive Loss forthe Nine Months ended September30, 2010 (Unaudited) 5 Condensed Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2010 and 2009(Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTATATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 27 ITEM 4. CONTROLS AND PROCEDURES 27 PARTIIOTHER INFORMATION 28 ITEM 1. LEGAL PROCEEDINGS 28 ITEM 1A. RISK FACTORS 28 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3. DEFAULTS IN SENIOR SECURITIES 29 ITEM 4. REMOVED AND RESERVED 29 ITEM 5. OTHER INFORMATION 29 ITEM 6. EXHIBITS 29 PART I ITEM 1.FINANCIAL STATEMENTS SKYSHOP LOGISTICS, INC. (FORMERLY SKYPOSTAL NETWORKS, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS September30,2010 December31,2009 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Prepaid expenses and other TOTAL CURRENT ASSETS DUE FROM STOCKHOLDER PROPERTY AND EQUIPMENT, net INTANGIBLE ASSETS, net OTHER ASSETS, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Current portion of amount due on non-compete agreements Customer deposits Current portion of put option payable TOTAL CURRENT LIABILITIES CONVERTIBLE DEBT, NET - NON-COMPETE AGREEMENTS, less current portion EXCESS OF VALUE OF PUT OPTIONS OVER THE ESTIMATED FAIR VALUE OF SHARES, less current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Convertible preferred stock, $.001 par value, 50,000,000 authorized, 1,360,000 issued and outstanding at September 30, 2010 and none issued and outstanding at December 31, 2009 - Common stock, $.001 par value, 350,000,000 authorized,95,083,179 and 69,443,292 shares issued and 94,763,179 and 69,123,292 shares outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost (320,000 shares at September 30, 2010 and December 31, 2009) ) ) Accumulated comprehensive income (loss) ) Non-controlling interest ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SKYSHOP LOGISTICS, INC. (FORMERLY SKYPOSTAL NETWORKS, INC.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, NET REVENUES $ OPERATING EXPENSES: Cost of delivery General and administrative Stock based compensation ) TOTAL OPERATING EXPENSES OPERATING LOSS ) OTHER EXPENSES (INCOME): Interest - - Amortization of discounts - - Changes in excess value of put option over the estimated fair value of shares ) Other TOTAL OTHER EXPENSES (INCOME) ) NET LOSS ) Net income (loss) attributable to the non-controlling interest ) ) Loss attributable to the controlling interest ) Deemed dividend on convertible preferred stock - - ) - Net loss attributable to common shareholders $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Effect of dilutive shares - Diluted NET INCOME/(LOSS) PER SHARE to common shareholders: Basic and Diluted $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SKYSHOP LOGISTICS, INC. (FORMERLY SKYPOSTAL NETWORKS, INC.) CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Additional Non- Accumulated Total Preferred Stock Common Stock Paid-In Accumulated Treasury Controlling Comprehensive Stockholder's Shares Amount Shares Amount Capital Deficit Stock Interest Income Deficit BALANCES AT DECEMBER 31, 2009 - $
